Title: To James Madison from Hendrick Gordon, 23 February 1813
From: Gordon, Hendrick
To: Madison, James


Sir,Boston February. 23rd. 1813
Having been appointed by Samuel Evans Esqr, Commander of the United States Frigate the Chesapeake, prize Agent for him, and by some of the Officers their prize agent, for prizes which may be sent into any ports east of New-York; and a Valuable prize to that Ship, having arrived safe at Portsmouth NHampshire, I have taken the liberty to ask of you, the agency of the part which accrues to the Goverment by law. If you should be pleased to intrust this business to my management, I will endeavour to do it to the sattisfaction of the Goverment. I have the honor to be, with the greatest Respect, Sir, your most Obedient and very Humble Servant
H W Gordon
